Name: 94/114/ECSC, EC, Euratom: Council Decision of 7 February 1994 approving the Decision of the European Parliament on the regulations and general conditions governing the performance of the Ombudsman's duties
 Type: Decision
 Subject Matter: executive power and public service;  civil law;  labour market
 Date Published: 1994-02-25

 Avis juridique important|31994D011494/114/ECSC, EC, Euratom: Council Decision of 7 February 1994 approving the Decision of the European Parliament on the regulations and general conditions governing the performance of the Ombudsman's duties Official Journal L 054 , 25/02/1994 P. 0025 - 0025 Finnish special edition: Chapter 1 Volume 3 P. 0106 Swedish special edition: Chapter 1 Volume 3 P. 0106 COUNCIL DECISION of 7 February 1994 approving the Decision of the European Parliament on the regulations and general conditions governing the performance of the Ombudsman's duties (94/114/ECSC, EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 138e (4) thereof, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 20d (4) thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 107d (4) thereof, Having regard to the opinion of the Commission, Having regard to the Decision of the European Parliament of 17 November 1993, HAS ADOPTED THIS REGULATION: Article 1 The draft Decision of the European Parliament of 17 November 1993 on the regulations and general conditions governing the performance of the Ombudsman's duties is hereby approved. Article 2 This Decision shall be notified to the European Parliament and published in the Official Journal of the European Communities. Done at Brussels, 7 February 1994. For the Council The President Th. PANGALOS